 



Exhibit 10.6

FIFTH AMENDMENT TO LOAN AGREEMENT

     THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and
entered into as of this 31st day of December, 2004, by and among THE CIT
GROUP/BUSINESS CREDIT, INC., a New York corporation (“CITBC”), in its individual
capacity as a Lender and as Agent for the Lenders hereinafter named (the
“Agent”), WELLS FARGO FOOTHILL, INC., a California corporation formerly known as
Foothill Capital Corporation (“Wells Fargo”), PNC BANK, NATIONAL ASSOCIATION, a
national banking association (“PNC”), and any other party hereafter becoming a
Lender pursuant to Section 12.4(b) of the Loan Agreement (as hereinafter
defined), each individually sometimes referred to as a “Lender” and,
collectively, the “Lenders”), GREY WOLF DRILLING COMPANY L.P., a Texas limited
partnership (the “Borrower”), GREY WOLF, INC., a Texas corporation (the
“Parent”), GREY WOLF HOLDINGS COMPANY, a Nevada corporation (“Holdings”), GREY
WOLF LLC, a Louisiana limited liability company (“GWLLC”), DI ENERGY, INC., a
Texas corporation (“Energy”), GREY WOLF INTERNATIONAL, INC., a Texas corporation
(“International”), DI/PERFENSA INC., a Texas corporation (“Perfensa”), MURCO
DRILLING CORPORATION, a Delaware corporation (“Murco”) (Parent, Holdings, GWLLC,
Energy, International, Perfensa and Murco are referred to collectively herein as
the “Guarantors”).

RECITALS

     1. WHEREAS, pursuant to the terms and subject to the conditions of that
certain Loan Agreement dated as of January 14, 1999 among the parties hereto, as
amended by that certain First Amendment to Loan Agreement dated as of
December 20, 2001, that certain Second Amendment to Loan Agreement dated as of
February 7, 2003, that certain Third Amendment to Loan Agreement dated as of
May 1, 2003, and that certain Fourth Amendment to Loan Agreement dated as of
March 25, 2004 and effective as of March 31, 2004 (such Loan Agreement, as the
same was previously amended, is hereby amended and may hereafter be amended from
time to time, being hereinafter referred to as the “Loan Agreement”), the
Borrower was granted a revolving line of credit which included a letter of
credit facility;

     2. WHEREAS, the indebtedness of the Borrower to the Lenders is currently
evidenced by that certain Revolving Note dated December 20, 2001 (the “Existing
Revolving Note”), executed by the Borrower and payable to CITBC as Agent for the
benefit of the Lenders in the stated principal amount of $75,000,000;

     3. WHEREAS, payment of the Obligations of the Borrower are supported by the
guarantees of the Guarantors contained in Section 13 of the Loan Agreement;

     4. WHEREAS, to secure, in part, the indebtedness under the Loan Agreement
and the Existing Revolving Note (and all renewals, extensions, modifications
and/or rearrangements thereof and in connection therewith) and all other
indebtedness, liabilities and obligations of the Borrower and the Guarantors to
the Agent for the benefit of the Lenders, then existing or thereafter arising,
the Borrower and the Guarantors have heretofore executed in favor of the

 



--------------------------------------------------------------------------------



 



Agent certain Credit Documents (as defined in the Loan Agreement), including,
without limitation, the Security Documents (as defined in the Loan Agreement),
which Credit Documents, as amended in connection herewith, shall continue in
full force and effect upon the execution of this Amendment and shall continue to
secure the payment by the Borrower and the Guarantors of the Obligations (as
defined in the Loan Agreement), all as more fully set forth therein and herein;

     5. WHEREAS, the Borrower has requested and, pursuant to the terms and
subject to the conditions hereof and in connection herewith, the Agent and the
Lenders have agreed to increase the amount of the Total Revolving Loan
Commitment (as defined in the Loan Agreement) to $100,000,000, and accept the
Revolving Note (as herein defined) in replacement and substitution (but not
extinguishment) of the Existing Revolving Note; and

     6. WHEREAS, in furtherance of the foregoing and to evidence the agreements
of the parties hereto in relation thereto, the parties hereto desire to amend
the Loan Agreement as hereinafter provided.

     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Guarantors, the Agent and the Lenders, intending
to be legally bound, agree as follows:

AGREEMENT

ARTICLE I

Definitions

     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

Amendments to Loan Agreement

     Effective as of the respective date herein indicated, the Loan Agreement is
hereby amended as follows:

     2.01 Amendment of Section 3.1(a). Effective as of the date of execution of
this Amendment, Section 3.1(a) of the Loan Agreement is amended and restated to
read in its entirety as follows:

               “(a) The Borrower shall pay to the Agent for the account of each
Non-Defaulting Lender a commitment fee (the “Commitment Fee”) for the period
from and including the Fifth Amendment Closing Date to but not including the
Final Maturity Date (or such earlier date as the Total Revolving Loan Commitment
shall have been terminated),

2



--------------------------------------------------------------------------------



 



computed at a rate equal to (i) in any quarter in which the average Total
Unutilized Revolving Loan Commitment is greater than or equal to $75,000,000,
one-half percent (0.50%) per annum on the daily average Unutilized Revolving
Loan Commitment of such Lender or (ii) in any quarter in which the average Total
Unutilized Revolving Loan Commitment is less than $75,000,000, three-eighths
percent (0.375%) per annum on the daily average Unutilized Revolving Loan
Commitment of such Lender. Accrued Commitment Fees shall be due and payable on a
pro rata basis quarterly in arrears on each Quarterly Payment Date and the date
upon which the Total Revolving Loan Commitment is terminated.”

     2.02 Amendment of Section 3.1(d). Effective as of the date of execution of
this Amendment, Section 3.1(d) of the Loan Agreement is amended and restated to
read in its entirety as follows:

               “(d) The Borrower shall pay to the Agent for the account of the
Agent an annual fee in the amount of $50,000 per year to offset the expenses and
costs of the Agent in connection with record keeping, periodic examinations,
analyzing and evaluating the Collateral (the “Collateral Management Fee”). Such
Collateral Management Fee shall be due and payable in advance on the Fifth
Amendment Closing Date and thereafter on each Anniversary Date (without
proration). Such Collateral Management Fee is and shall be deemed fully earned
and nonrefundable or rebateable when due.”

     2.03 Amendment of Section 4.1. Effective as of the date of execution of
this Amendment, the last sentence of Section 4.1 of the Loan Agreement is
amended and restated to read in its entirety as follows:

               “Upon at least 15 days’ prior written notice (or telephonic
notice promptly confirmed in writing) to the Agent at the Notice Office, the
Borrower may terminate the Revolving Credit Commitment and this Agreement;
provided that if such termination occurs prior to the Anniversary Date occurring
in 2007, then the Borrower shall pay Agent on the date of such termination (any
such date being an “Early Termination Date”) for the account of the Lenders the
applicable Early Termination Fee pro rata on the basis of their Percentages.”

     2.04 Amendment of Section 7.3(b). Effective as of the date of execution of
this Amendment, Section 7.3(b) of the Loan Agreement is amended and restated to
read in its entirety as follows:

               “(b) Such insurance shall be provided by insurance companies
licensed to do business in the applicable state of each Credit Party’s
operations and shall be rated “A; VIII” or better by Best’s Insurance Guide and
Key Ratings or as may be reasonably acceptable to the Agent if not so rated or
licensed, and shall include the following insurance coverages and any other
insurance coverages that may be required by Law:

               (i) commercial general liability insurance written on an
occurrence basis, including coverage for premises/operations, products and
completed

3



--------------------------------------------------------------------------------



 



operations (on a “claims-made” basis only), explosion, collapse and underground,
broad form commercial general liability equivalent coverages with a minimum
combined single limit for bodily injury and property damage of $1,000,000 per
occurrence, with a self-insured retention not greater than $500,000;

               (ii) business automobile liability insurance covering all owned,
non-owned and hired automobiles for a combined bodily injury and property damage
limit of no less than $1,000,000 per occurrence and containing appropriate
no-fault insurance provisions required by law;

               (iii) workers’ compensation insurance in amounts required by
applicable law and employers liability with limits of not less than $1,000,000;

               (iv) umbrella (or excess form should umbrella be unavailable)
liability coverage written on an occurrence or “claims made” basis up to
$50,000,000, and also to include a “drop down” provision which will pick up any
exhaustion of limits under the primary coverages, with a combined single limit
for bodily injury and property damage of not less than $100,000. Such insurance
coverage shall provide substantially identical coverages as are set forth in the
form of the insurance required in clauses (a), (b) and (c) (except with respect
to workers’ compensation) of this Section 7.3;

               (v) all-risk physical loss or damage property insurance
(including water damage, domestic transit coverage, collapse coverage, coverage
of fire, and rapid means of transportation coverages) with respect to any Rig
(on a “no-coinsurance” basis) in an amount equal to or greater than the Orderly
Liquidation Value of each Rig with a deductible not greater than $1,000,000 in
the aggregate over each twelve month policy period (with a sublimit per
occurrence of up to $1,000,000 in respect of such aggregate limit), plus a
$250,000 deductible per occurrence; and

               (vi) such other insurance policies and coverages as the Agent may
require.”

     2.05 Amendment of Section 7.11(e). Effective as of the date of execution of
this Amendment, Section 7.11(e) of the Loan Agreement is amended and restated to
read in its entirety as follows:

               “(e) The Borrower shall provide to the Agent at the Borrower’s
expense an Appraisal of Orderly Liquidation Value of each of the Domestic Rigs
annually within 45 days prior to the end of each calendar year beginning in
2005. In addition thereto, the Borrower shall provide to the Agent at the
Borrower’s expense each of the following additional Appraisals of Orderly
Liquidation Value of each of the Domestic Rigs: (i) in addition to the other
appraisals provided for in this Section 7.11(e), one additional such

4



--------------------------------------------------------------------------------



 



appraisal per loan year upon request from the Agent on behalf of the Lenders if
at any time or from time to time the Domestic Rig Utilization Rate for any
consecutive two calendar month period is less than forty-five percent (45%), and
(ii) in addition to the other appraisals provided for in the Section 7.11(e),
such additional appraisals without limitation as the Agent on behalf of the
Lenders may request at any time after the occurrence and during the continuance
of a Default or Event of Default. Any such appraisal requested pursuant to
(i) or (ii) in the preceding sentence shall be supplied to the Agent within
30 days of such request (at the Agent’s option, the Agent may initiate and
obtain any such appraisal directly from an Approved Appraiser at the Borrower’s
expense). At the Agent’s option, the Agent may require that any and every
Appraisal of Orderly Liquidation Value described in this Section 7.11(e) also
include an Appraisal of Fair Market Value. Nothing in this Section 7.11(e) or
otherwise shall in any way limit or restrict the Agent for the benefit of the
Lenders from obtaining any other or additional appraisals at the expense of the
Lenders.”

     2.06 Amendment and Restatement of Causes (4) and (5) of Section 7.15.
Effective as of the date of execution of this Amendment, clauses (4) and (5) in
Section 7.15 of the Loan Agreement are amended and restated to read in their
entirety as follows:

          “(4) immediately prior to such sale, exchange or relocation, and after
giving effect thereto, the sum of the aggregate outstanding principal amount of
Revolving Loans plus the Letter of Credit Outstandings on such date is less than
the lesser of (i) $100,000,000 or (ii) 25% of the Orderly Liquidation Value of
the Domestic Rigs as determined by the appraisal described in subclause
(6) below or, at the Agent’s option, by the then most recent Appraisal of
Orderly Liquidation Value; (5) the Orderly Liquidation Value of the Domestic
Rigs that will continue to constitute Collateral in which the Agent for the
benefit of the Lenders has a first priority security interest and Lien, after
giving effect to the proposed release, equals or exceeds $400,000,000 in the
aggregate, as determined by the appraisal described in subclause (6) below or,
at the Agent’s option, by the then most recent Appraisal of Orderly Liquidation
Value;”

     2.07 New Section 7.16. Effective as of the date of execution of this
Amendment, a new Section 7.16 is hereby added to the Loan Agreement to read in
its entirety as follows:

“Anti-Money Laundering and Terrorism Regulations. The Borrower agrees to comply
with all applicable anti-money laundering and terrorism laws, regulations and
executive orders in effect from time to time (including, without limitation, the
USA Patriot Act (Pub. L. No. 107-56)). The Borrower also agrees to ensure that
no person who owns a controlling interest in or otherwise controls the Company
is a person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (issued September 23, 2001) or any other similar Executive Order. The
Borrower acknowledges that the Agent’s and each Lender’s performance hereunder
is subject to compliance with all such laws, regulations and executive orders,
and in furtherance of the foregoing, the Borrower agrees to provide to the Agent
and the Lenders all information about the Borrower’s ownership, officers,
directors, customers and business structure as the Agent and the

5



--------------------------------------------------------------------------------



 



Lenders reasonably may require to comply with, such laws, regulations and
executive orders.”

     2.08 Amendment of Section 8.8. Effective as of the date of execution of
this Amendment, Section 8.8 of the Loan Agreement is amended and restated to
read in its entirety as follows:

          “The Borrower will not permit the Orderly Liquidation Value of its
Qualified Domestic Rigs (including Domestic Rigs stored in inventory) and Mobile
Rigs in which the Agent for the benefit of the Lenders has a first priority
perfected security interest and Lien under the Security Documents and which are
subject to no other Lien to be less than $300,000,000 at any time (based upon
the Orderly Liquidation Value thereof as set forth in the then most recent
Appraisal of Orderly Liquidation Value provided to or obtained by the Agent).”

     2.09 Amendment of Section 8.9. Effective as of the date of execution of
this Amendment, the introductory sentence of Section 8.9 of the Loan Agreement
is amended and restated to read in its entirety as follows:

          “At any and every time during which Total Available Liquidity is less
than $35,000,000, and continuing thereafter in each such instance until the
beginning of the fiscal quarter which next follows first full fiscal quarter
thereafter during which Total Available Liquidity at all times during such
fiscal quarter exceeds $35,000,000, the Borrower shall comply with the
following:”

     2.10 Amendment and Restatement of Definition of “Anniversary Date”.
Effective as of the date of execution of this Amendment, the definition of
“Anniversary Date” set forth in Section 10 of the Loan Agreement is amended and
restated to read in its entirety as follows:

          “ ‘Anniversary Date’ shall mean the first annual anniversary date of
the Fifth Amendment Closing Date and the same date in every year thereafter so
long as the Agreement remains in effect.”

     2.11 Amendment and Restatement of Definitions of “Applicable Base Rate
Margin” and “Applicable Eurodollar Margin”. Effective as of the date of
execution of this Amendment, the definitions of “Applicable Base Rate Margin”
and “Applicable Eurodollar Margin” set forth in Section 10 of the Loan Agreement
are amended and restated to read in their entirety as follows:

          “ ‘Applicable Base Rate Margin’ and ‘Applicable Eurodollar Margin’
shall mean, at any time following the date upon which the quarterly or annual
financial statements of the Borrower are to be delivered to the Agent pursuant
to Section 7.1, the applicable percentage set forth below opposite the
applicable Debt Service Ratio (as determined on a rolling 4 quarters basis):

6



--------------------------------------------------------------------------------



 



Debt Service Coverage Ratio     Eurodollar Loans     Base Rate Loans 
Less than or equal to 1.1 to 1.0
    3.50%     1.50%              
Greater than 1.1 to 1.0 but less than or equal to 1.5 to 1.0
    2.50%     1.00%              
Greater than 1.5 to 1.0 but less than or equal to 2.0 to 1.0
    2.25%     0.75%              
Greater than 2.0 to 1.0
    1.75%     0.25%

          Notwithstanding the foregoing: (i) The Applicable Base Rate Margin and
the Applicable Eurodollar Margin during the period from the Fifth Amendment
Closing Date to but excluding the date upon which audited consolidated financial
results for the period ending December 31, 2004 are provided pursuant to
Section 7.1 shall be the (x) Prime Lending Rate plus one percent (1.00%) and
(y) the Eurodollar Rate plus two and one-half percent (2.50%), respectively;
(ii) For purposes of the Credit Documents, the Applicable Base Rate Margin and
the Applicable Eurodollar Margin shall never be less than (x) one-fourth of one
percent (0.25%) and (y) one and three-quarters percent (1.75%), respectively.
Each change in the Applicable Base Rate Margin shall become effective on the
first day of the calendar month following receipt by Agent of the applicable
financial statements. Each change in the Applicable Eurodollar Margin shall
become effective on the Interest Periods which commence after receipt by Agent
of the applicable financial statements.”

     2.12 Amendment and Restatement of Definition of “Consolidated Adjusted
EBITDA”. Effective as of the date of execution of this Amendment, the definition
of “Consolidated Adjusted EBITDA” set forth in Section 10 of the Loan Agreement
is amended and restated to read in its entirety as follows:

          “ ‘Consolidated Adjusted EBITDA’ shall mean, for any period, the sum
of (a) Consolidated EBITDA for such period minus (b) Maintenance Capital
Expenditures for such period.”

     2.13 Amendment and Restatement of Definition of “Early Termination Fee”.
Effective as of the date of execution of this Amendment, the definition of
“Early Termination Fee” set forth in Section 10 of the Loan Agreement is amended
and restated to read in its entirety as follows:

          “ ‘Early Termination Fee’ shall (i) mean the fee the Agent is entitled
to charge the Borrower in the event that the Borrower voluntarily terminates the
Revolving Credit Commitment set forth in this Agreement on a date prior to three
(3) years after the Fifth Amendment Closing Date; and (ii) be equal to
(w) one-half percent (0.50%) of the Total Revolving Loan Commitment if the Early
Termination Date occurs prior to the Anniversary Date occurring in 2006, and
(x) one-quarter percent (0.25%) of the Total

7



--------------------------------------------------------------------------------



 



Revolving Loan Commitment if the Early Termination Date occurs on or after the
Anniversary Date occurring in 2006 but prior to the Anniversary Date occurring
in 2007.”

     2.14 Amendment and Restatement of Definition of “Final Maturity Date”.
Effective as of the date of execution of this Amendment, the definition of
“Final Maturity Date” set forth in Section 10 of the Loan Agreement is amended
and restated to read in its entirety as follows:

     “ ‘Final Maturity Date’ shall mean the Anniversary Date in 2008, provided
that, unless otherwise terminated in accordance with this Agreement, such date
shall be automatically extended to (but excluding) the Anniversary Date
occurring in 2009 and thereafter from Anniversary Date to (but excluding) the
next following Anniversary Date, until the Credit Documents are terminated on
any Anniversary Date upon sixty (60) days prior written notice from the Agent to
the Borrower.”

     2.15 Amendment and Restatement of Definition of “Letter of Credit
Sublimit”. Effective as of the date of execution of this Amendment, the
definition of “Letter of Credit Sublimit” set forth in Section 10 of the Loan
Agreement is amended and restated to read in its entirety as follows:

          “ ‘Letter of Credit Sublimit’ shall mean $50,000,000.”

     2.16 Amendment and Restatement of Definition of “Required Lenders”.
Effective as of the date of execution of this Amendment, the definition of
“Required Lenders” set forth in Section 10 of the Loan Agreement is amended and
restated to read in its entirety as follows:

          “ “Required Lenders” shall mean collectively (and not individually)
Non-Defaulting Lenders the sum of whose Revolving Loan Commitments (or, if after
the Total Revolving Loan Commitment has been terminated, outstanding Revolving
Loans and Letter of Credit Outstandings) constitute greater than 51.0% of the
Total Revolving Loan Commitment less the aggregate Revolving Loan Commitments of
Defaulting Lenders (or, if after the Total Revolving Loan Commitment has been
terminated, the total outstanding Revolving Loans of Non-Defaulting Lenders and
Letter of Credit Outstandings at such time).”

     2.17 Amendment and Restatement of Definition of “Total Revolving Loan
Commitment”. Effective as of the date of execution of this Amendment, the
definition of “Total Revolving Loan Commitment” set forth in Section 10 of the
Loan Agreement is amended and restated to read in its entirety as follows:

          “ ‘Total Revolving Loan Commitment’ shall mean the sum of the
Revolving Loan Commitments of each of the Lenders it being understood that the
Total Revolving Loan Commitment shall be $100,000,000.”

8



--------------------------------------------------------------------------------



 



     2.18 New Definitions. Effective as of the date of execution of this
Amendment, Section 10 of the Loan Agreement is amended by adding thereto the
following new definitions, to be inserted in appropriate alphabetical order:

          “ ‘Fifth Amendment Closing Date’ shall mean December 31, 2004.

          ‘Maintenance Capital Expenditures’ shall mean, with respect to any
Person, any Capital Expenditures other than Capital Expenditures incurred in
connection with (i) the acquisition of Domestic Rigs or (ii) the refurbishment
of cold-stacked or inventoried Domestic Rigs which are unmarketable in order to
make such Domestic Rigs marketable.”

          ‘Quarterly Payment Date’ shall mean the first Business Day of each
calendar quarter.”

     2.19 Amendment of Section 12.12(a). Effective as of the date of execution
of this Amendment, Section 12.12(a) of the Loan Agreement is amended and
restated to read in its entirety as follows:

“Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party thereto and the Required Lenders; provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender
(other than a Defaulting Lender) (with Obligations being directly affected
thereby in the case of the following clause (i)), (i) extend the Final Maturity
Date, or reduce the rate or extend the time of payment of interest or Fees on
any Loan or Letter of Credit thereon, or reduce the principal amount thereof (it
being understood that any amendment or modification to the financial definitions
in this Agreement shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (i)), (ii) release all or substantially all of
the Collateral (except as expressly provided in the Security Documents) under
all the Security Documents, or release any Guarantor (other than in connection
with a sale otherwise permitted hereby), (iii) amend, modify or waive any
provision of this Section 12.12, (iv) reduce the percentage specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Revolving Loan Commitments are included on
the Effective Date) (v) consent to the assignment or transfer by the Borrower of
any of their rights and obligations under this

9



--------------------------------------------------------------------------------



 



Agreement, (vi) amend or modify the definition of Early Termination Fee,
(vii) amend or modify the frequency of appraisals required under Section 7.11(e)
of this Agreement, (viii) amend or modify the definition of Availability,
(ix) increase or decrease the Total Revolving Loan Commitment, or (x) waive any
Defaults or Events of Default occurring under this Agreement; provided, further,
that no such change, waiver, discharge or termination shall (w) increase the
Revolving Loan Commitment of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Revolving Loan Commitment shall not
constitute an increase of the Revolving Loan Commitment of any Lender, and that
an increase in the available portion of any Revolving Loan Commitment of any
Lender shall not constitute an increase in the Revolving Loan Commitment of such
Lender), (x) without the consent of CITBC, amend, modify or waive any provision
of Section 2 or alter its rights or obligations with respect to Letters of
Credit, (y) without the consent of the Agent, amend, modify or waive any
provision of Section 11 as the same applies to the Agent or any other provision
as the same relates to the rights or obligations of the Agent and (z) without
the consent of the Agent, amend, modify or waive any provision relating to the
rights or obligations of the Agent.”

     2.21 Revolving Loan Commitment. Effective as of the date of execution of
this Amendment, the Revolving Loan Commitment for each Lender will be the amount
set forth under each Lender’s name of the signature page hereof.

     2.22 Amendment and Restatement of Exhibit B to the Loan Agreement.
Effective as of the date of execution of this Amendment, Exhibit B to the Loan
Agreement is amended and restated in its entirety as set forth on Exhibit A
attached hereto.

ARTICLE III

Conditions Precedent

     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent, unless specifically waived in writing by Agent:

          (a) Agent shall have received each of the following, each in form and
substance satisfactory to Agent, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Agent:

               (i) This Amendment, duly executed by the Borrower and the
Guarantors;

10



--------------------------------------------------------------------------------



 



               (ii) A Revolving Note in the stated principal amount of
$100,000,000 in amendment, substitution and replacement of the Existing
Revolving Note duly signed by the Borrower (the “Revolving Note”);

               (ii) Certified copies of the resolutions of the Board of
Directors of each of the Borrower and the Guarantors authorizing the execution,
delivery and performance of the Revolving Note, this Amendment and any and all
other Credit Documents executed by any of the Borrower or the Guarantors in
connection therewith, along with a certificate of incumbency certified by the
secretary of each of the Borrower and the Guarantors with specimen signatures of
the officers of the Borrower and the Guarantors who are authorized to sign such
documents, all in form and substance satisfactory to the Agent;

               (iv) Opinion from Porter & Hedges, L.L.P. opining in form and
substance satisfactory to Agent which shall cover such matters incident to the
transactions contemplated by this Amendment and the other Loan Document as Agent
may reasonably require and the Borrower and Guarantors hereby authorize and
direct such counsel to deliver such opinions to Agent;

               (v) Receipt by Agent of a loan facility fee equal to $272,500,
for the ratable benefit of Lenders, such fee to be apportioned among the Lenders
as follows: $78,666.67 to CITBC, $125,000 to PNC and $68,833.33 to Wells Fargo ;
and

               (vi) All other documents Agent may request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby.

          (b) The representations and warranties contained herein and in the
Loan Agreement and the other Credit Documents (as defined in the Loan
Agreement), as each is amended hereby, shall be true and correct as of the date
hereof, as if made on the date hereof.

          (c) No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Agent.

          (d) All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Agent.

          (e) Agent’s receipt of the fees described in the fee letter dated of
even date herewith executed by Borrower and Agent.

11



--------------------------------------------------------------------------------



 



ARTICLE IV

Ratifications, Representations and Warranties

     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Credit Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Credit Documents are ratified and confirmed and shall
continue in full force and effect. The Borrower, Guarantors, Agent and Lenders
agree that the Loan Agreement and the other Credit Documents, as amended hereby,
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms.

     4.02 Representations and Warranties. The Borrower and Guarantor (the
“Credit Parties”) hereby represent and warrant to Agent and the Lenders that
(a) the execution, delivery and performance of this Amendment and any and all
other Credit Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of the Credit
Parties and will not violate the organizational documents of the Credit Parties;
(b) the Managers or Board of Directors of each of the Credit Parties (or the
Board of Directors of the corporate general partners of any Credit Party that is
a limited partnership) has authorized the execution, delivery and performance of
this Amendment and any and all other Credit Documents executed and/or delivered
in connection herewith; (c) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any other Credit Document are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date (except to the extent they
relate to a specific date); (d) no Default or Event of Default under the Loan
Agreement, as amended hereby, has occurred and is continuing, unless such
Default or Event of Default has been specifically waived in writing by Agent;
(e) the Credit Parties are in full compliance with all covenants and agreements
contained in the Loan Agreement and the other Credit Documents, as amended
hereby; and (f) since the date of the initial closing of the Loan Agreement, the
Credit Parties have not amended their (i) Articles (or Certificates) of
Incorporation or their Bylaws, if a corporation, (ii) limited partnership
agreement or certificate of limited partnership, if a limited partnership, or
(iii) Articles of Organization or operating agreement, if a limited liability
company, except as otherwise disclosed to Agent.

ARTICLE V

Miscellaneous Provisions

     5.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Credit Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Credit
Documents, and no investigation by Agent or any closing shall affect the
representations and warranties or the right of Agent to rely upon them.

     5.02 Reference to Loan Agreement. Each of the Loan Agreement and the other
Credit Documents, and any and all other Credit Documents, documents or
instruments now or hereafter

12



--------------------------------------------------------------------------------



 



executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan Agreement, as amended hereby, are hereby amended so that any reference
in the Loan Agreement and such other Credit Documents to the Loan Agreement
shall mean a reference to the Loan Agreement, as amended hereby.

     5.03 Expenses of Agent. As provided in the Loan Agreement, the Borrower
agrees to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation, and execution of this Amendment
and the other Credit Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of Agent’s legal counsel, and all
reasonable costs and expenses incurred by Agent in connection with the
enforcement or preservation of any rights under the Loan Agreement, as amended
hereby, or any other Credit Documents, including, without limitation, the
reasonable costs and fees of Agent’s legal counsel.

     5.04 Severabilitv. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

     5.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Agent, the Lenders, and the Credit Parties and their
respective successors and assigns, except that the Credit Parties may not assign
or transfer any of their rights or obligations hereunder without the prior
written consent of Agent.

     5.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

     5.07 Effect of Waiver. No consent or waiver, express or implied, by Agent
to or for any breach of or deviation from any covenant or condition by the
Credit Parties shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

     5.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

     5.09 Applicable Law. THIS AMENDMENT AND ALL OTHER CREDIT DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

     5.10 Final Agreement. THE LOAN AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
LOAN AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS

13



--------------------------------------------------------------------------------



 



OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE CREDIT
PARTIES AND THE AGENT.

     5.11 Financing Statements. Agent is hereby authorized by each of the Credit
Parties to file (including pursuant to the applicable terms of the UCC) from
time to time any financing statements, continuations or amendments covering the
Collateral whether or not the signature of any such Credit Party appears
thereon.

     5.12 Release by Borrower. THE BORROWER HEREBY ACKNOWLEDGES THAT BORROWER
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR THE LENDERS. THE BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND THE LENDERS,
AND THEIR RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS
(THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER CREDIT DOCUMENTS, AND NEGOTIATION FOR
AND EXECUTION OF THIS AMENDMENT.

     5.13 Release by Guarantors. Each Guarantor hereby consents to the terms of
this Amendment, confirms and ratifies the terms of the guarantee by such
Guarantor for the benefit of Agent and the other Lenders set forth in Section 13
of the Loan Agreement (each a “Guarantee” and collectively the “Guarantees”),
and acknowledges that such Guarantor’s Guarantee is in full force and effect and
ratifies the same and that such Guarantor has no defense, counterclaim, set-off
or any other claim to diminish such Guarantor’s liability under its Guarantee.
EACH GUARANTOR HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
THE RELEASED PARTIES, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN

14



--------------------------------------------------------------------------------



 



WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
GUARANTORS MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER CREDIT
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

[Remainder of page intentionally left blank; signature page follows]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first above-written.

                  BORROWER:
 
                GREY WOLF DRILLING COMPANY L.P.
 
                By:   Grey Wolf Holdings Company,         its general partner
 
           

      By:   /s/ DAVID W. WEHLMANN

       

--------------------------------------------------------------------------------


          David W. Wehlmann

          Executive Vice President and

          Chief Financial Officer

              GUARANTORS:       GREY WOLF, INC.
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer
 
            GREY WOLF HOLDINGS COMPANY
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer





--------------------------------------------------------------------------------



 



              GREY WOLF LLC
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer
 
            DI ENERGY, INC.
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer
 
            GREY WOLF INTERNATIONAL, INC.
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer
 
            DI/PERFENSA INC.
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      David W. Wehlmann

      Executive Vice President and

      Chief Financial Officer
 
            MURCO DRILLING CORPORATION
 
       

  By:   /s/ DAVID W. WEHLMANN

   

--------------------------------------------------------------------------------


      Executive W. Wehlmann

      Senior Vice President and

      Chief Financial Officer





--------------------------------------------------------------------------------



 



              LENDERS:
 
            THE CIT GROUP/BUSINESS CREDIT, INC.
    as Agent and Lender
 
       

  By:   /s/ KIRK WOLVERTON

   

--------------------------------------------------------------------------------


  Name:   Kirk Wolverton

   

--------------------------------------------------------------------------------


  Title:   Vice President

   

--------------------------------------------------------------------------------

 
            Revolving Loan Commitment: $40,000,000





--------------------------------------------------------------------------------



 



              WELLS FARGO FOOTHILL, INC., formerly known as     Foothill Capital
Corporation,
    as Lender  

  By:   /s/ LAN WONG

   

--------------------------------------------------------------------------------


  Name:   Lan Wong

   

--------------------------------------------------------------------------------


  Title:   Vice–President

   

--------------------------------------------------------------------------------

 
            Revolving Loan Commitment: $35,000,000





--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION, as Lender
 
       

  By:   /s/ TARA-CLARA WILOE

   

--------------------------------------------------------------------------------


  Name:   Tara-Clara Wiloe

   

--------------------------------------------------------------------------------


  Title:   Assistant Vice President

   

--------------------------------------------------------------------------------

 
            Revolving Loan Commitment: $25,000,000





--------------------------------------------------------------------------------



 



EXHIBIT A

REVOLVING NOTE

     
$100,000,000
  New York, New York

  December ___, 2004

     FOR VALUE RECEIVED, GREY WOLF DRILLING COMPANY L.P., a Texas limited
partnership (the “Borrower”), hereby promises to pay to The CIT Group/Business
Credit, Inc., as agent for the Lenders (as defined below) (in such capacity, the
“Agent”), in lawful money of the United States of America in immediately
available funds, at its office located at 5420 LBJ Freeway, Suite 200, Dallas,
Texas 75240 on the Final Maturity Date (as defined in the Agreement referred to
below) the principal sum of ONE HUNDRED MILLION DOLLARS ($100,000,000) or, if
less, the unpaid principal amount of all Revolving Loans (as defined in the
Agreement) made by the Lenders pursuant to the Agreement.

     The Borrower promises also to pay interest on the unpaid principal amount
hereof in like money at said office from the date hereof until paid at the rates
and at the times provided in Section 1.8 of the Agreement.

     This Note is one of the Revolving Notes referred to in the Loan Agreement,
dated as of January 14, 1999, among the Borrower, each of the Guarantors party
thereto, the lenders from time to time party thereto (the “Lenders”), and the
Agent (as amended, modified or supplemented from time to time, the “Agreement”)
and is issued pursuant to and entitled to the benefits thereof and of the other
Credit Documents (as defined in the Agreement). This Note is secured by the
Security Documents (as defined in the Agreement) and is entitled to the benefits
of the Guarantees (as defined in the Agreement). This Note is subject to
voluntary prepayment and mandatory repayment prior to the Final Maturity Date,
in whole or in part, as provided in the Agreement, and Revolving Loans may be
converted from one Type (as defined in the Agreement) into another Type to the
extent provided in the Agreement.

     In case an Event of Default (as defined in the Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may become or
be declared to be due and payable in the manner and with the effect provided in
the Agreement.

     The Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

     This Note is given in amendment, replacement and substitution, but not
extinguishment, of all amounts unpaid under that certain Revolving Note dated
December 20, 2001 payable by the Borrower to the order of The CIT Group/Business
Credit, Inc as Agent for the Lenders (as defined in the Agreement) in the stated
principal amount of $75,000,000.00 (the “Prior Note”),

1



--------------------------------------------------------------------------------



 



which Prior Note was given in amendment, replacement and substitution, but not
extinguishment, of all amounts unpaid under that certain Revolving Note dated
January 14, 1999 payable by the Borrower to the order of The CIT Group/Business
Credit, Inc as Agent for the Lenders in the stated principal amount of
$50,000,000.00.

                  GREY WOLF DRILLING COMPANY L.P.
 
                By:   GREY WOLF HOLDINGS COMPANY,         as General Partner
 
           

      By:    

           

          David W. Executive Vice President and

          Chief Financial Officer

2